BRIGHTMIRE, Judge
(concurring in part and dissenting in part).
I concur with that part of the opinion partially reversing the lower court judgment, but dissent as to that part affirming; In my opinion the language of 47 O.S.1971 § 158.1 is broad enough to cover counties. It authorizes “all . . . state departments and agencies not otherwise specifically authorized by law ... to carry insurance on vehicles, motorized machinery, or equipment owned and operated [by them] . . . .” The statute then provides, “An action for damages may be brought against such department or state agency . . . [and] the governmental immunity [defense] . . . shall be waived only to the extent of the amount of insurance purchased.” The law goes on to prescribe the procedure to be followed in establishing liability where there is insurance in force.
Quite recently the Oklahoma Supreme Court repeated a long recognized fact “that counties . . . within this state are merely quasi municipal corporations serving as agencies of the state They are . . . auxiliaries of the state; and to the general statutes . they owe their creation, and the statutes confer upon them all the powers they possess, prescribe all the duties they owe, and impose all the liabilities to which they are subject.” Champlin Petroleum Co. v. Board of County Comm’rs, Okl., 526 P.2d 1142 (1974). (emphasis added)
Section 158.1 establishes rather emphatically the public policy of this state. Since it is a desirable one the act should be liberally construed to effectuate it.
At this stage of the proceedings the record fails to disclose the county did not have its truck covered with liability insurance and therefore the case should proceed as though it was, with any eventual recovery circumscribed by the policy limits.